DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoller et al. (2014/0026748).

Regarding claim 10, Stoller et al. discloses an assembly for providing up and/or down force to a row unit of an agricultural planter (10) having a plurality of row unit, the assembly comprising:
A double acting cylinder (130) including a first chamber (136) on a first side of a piston and a second chamber (134) on a rod side of the piston, wherein said cylinder configured to provide an up force at a system pressure from a system pressure source (430) by providing said system pressure to the second chamber of the cylinder
A manifold (700) in communication with said cylinder
A down force (422,424,426) hose coupled to the first chamber (via 112, 114, 116) and the manifold (700)
A pressure control valve (150) coupled to the manifold and in communication with the cylinder to control the amount of pressure applied to the first chamber
Wherein said manifold and pressure control valve being supported by a toolbar of the agricultural implement (Figure 2A)
Wherein the second chamber of the double acting cylinder being substantially at the system pressure to provide the up force, and added pressure being applied to the first chamber to overcome the system pressure (pgphs 0015-0016)

Regarding claim 12, Stoller discloses an upforce control valve (740) operatively connected to the second chamber to selectively control the amount of force applied at the second chamber.

Regarding claim 13, the pressure control valve (15) and/or the up force control valve (740) comprises an electrically controlled solenoid (Stoller discloses an electrical solenoid (142) for the down force control valve (pgph 0014) and further discloses that the up force control valve is an equivalent valve to the down pressure control valve (pgph 0029)).

Regarding claim 16, Stoller discloses a control unit at each row unit to control the added pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoller et al. (2014/0026748) in view of Sauder et al. (2016/0338257).

Regarding claims 11 and 14, Stoller et al. discloses the invention as described above, but fails to disclose shutoff valves.  Like Stoller et al., Sauder et al. (‘257) also discloses a control system for controlling downforce functions on a planter (pgph 0029).  Unlike the Stoller et al., Sauder et al. (‘257) further discloses shut off valves on all of the valves of the system in order to selectively stop fluid flow and pressure supply to the valves (pgph 0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut off valves in the control system of Stoller et al. as taught by Sauder et al. (‘257) as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would provide increased control of the system by the operator.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoller et al. (2014/0026748) in view of Bassett (2012/0060730).

Regarding claim 15, Stoller et al. discloses the invention as described above but fails to disclose an accumulator in the fluid system.  Like Stoller, Bassett discloses a row unit for with a fluid pressure control system.  Unlike Stoller, Bassett discloses the use of an accumulator (27) that aids in preventing movement of row units when other units move.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an accumulator in the fluid pressure system of Stoller as taught by Bassett as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it allows for the isolation of movement of row units instead of all row units having to move in the same way at the same time.


Claims 1, 3, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoller et al. (2014/0026748) in view of Sauder et al. (2015/0271986).

Regarding claim 1, Stoller et al. discloses an assembly for providing up and/or down force to a row unit of an agricultural planter (10) having a plurality of row unit, the assembly comprising:
A double acting cylinder (130) including a first chamber (136) on a first side of a piston  for providing a downforce and a second chamber (134) on a rod side of the piston, wherein said cylinder configured to provide an up force at a system pressure by providing said system pressure to the second chamber of the cylinder
A manifold (110) in communication with said cylinder
A pressure control valve (150) coupled to the manifold and in communication with the cylinder to control the amount of pressure applied to the first chamber

While Stoller discloses the invention as described above, it fails to disclose that the manifold and the pressure control valve are divorced from the double acting cylinder.  Like Stoller, Sauder et al. also discloses an agricultural planter with an upforce/downforce assembly.  Unlike Stoller, Sauder discloses that the pressure control valve and the manifold are divorced from the double acting cylinder (Figure 9A sows that the fluid control system 230 and the valves 220-1, 220-2 are remote from the cylinder 120).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the control system arrangement of Sauder in the Stoller device as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 3, Stoller discloses an upforce control valve (740) operatively connected to the second chamber to selectively control the amount of force applied at 

Regarding claims 4 and 6, the pressure control valve (150) and/or the up force control valve (740) comprises an electrically controlled solenoid (Stoller discloses an electrical solenoid (142) for the down force control valve (pgph 0014) and further discloses that the up force control valve is an equivalent valve to the down pressure control valve (pgph 0029)).

Regarding claim 7, the combination discloses that the added pressure is applied to the first chamber to overcome the system pressure to provide downforce to the row units.

Regarding claim 8, the combination discloses a control unit at each row unit to control the added pressure.

Regarding claim 9, the combination discloses that the added pressure is controlled via a tractor.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoller et al. (2014/0026748) in view of Sauder et al. (2015/0271986) as applied to claim 1 above and further in view of Sauder et al. (2016/0338257).

Regarding claims 2 and 5, the combination of Stoller et al. and Sauder et al. (‘986) discloses the invention as described above, but fails to disclose shutoff valves.  Like the combination of Stoller et al. and Sauder et al. (‘986), Sauder et al. (‘257) also discloses a control system for controlling downforce functions on a planter (pgph 0029).  Unlike the combination, Sauder et al. (‘257) further discloses shut off valves on all of the valves of the system in order to selectively stop fluid flow and pressure supply to the valves (pgph 0030).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include shut off valves in the control system of the combination as taught by Sauder et al. (‘257) as the use of a known technique to .

Allowable Subject Matter
Claims 17-20 are allowed.


Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. Regarding claims 10-16, applicant argues that the down force hose is coupled to the first chamber and the manifold and that the hose (422) of Stoller is coupled to the manifold, but not the first chamber.  The examiner disagrees.  As seen in Figure 4, the hoses (422 and 426) are connected between the manifold (700), system supply (430) and the first chamber via passages (112 and 116).  There is insufficient structure in the claims to prevent the configuration disclosed by Stoller from reading on the current invention.  
Regarding claims 1, 3, 4 and 6-9, in response to applicant's argument that Sauder discloses a closing system and not a downforce of a row unit, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Stoller, the main reference discloses a downforce system for a row unit.  Sauder was simply used to show that the elements could be divorced from each other.  Both Sauder and Stoller are used in the agricultural planting art and are therefore analogous.  Further, applicant argues that both references were from the same inventor and therefore if the combination were obvious it would have been disclosed in the references is not persuasive.  At the time of the invention, the inventor of the references may have been focusing on a different problem. The fact that the proposed combination was not disclosed is not persuasive of non-obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671